        Case 1:21-mj-00593-RMM Document 1-1 Filed 09/09/21 Page 1 of 7




                                   STATEMENT OF FACTS
        Your affiant, Shawn Crane, has been a Special Agent with the Federal Bureau of
Investigation (“FBI”) since 2017. As a Special Agent, I am authorized by law or by a Government
agency to engage in or supervise the prevention, detention, investigation, or prosecution of
violations of Federal criminal laws. In addition to my regular duties, I am a tasked with
investigating criminal activity in and around the U.S. Capitol grounds on January 6, 2021.

        The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the
U.S. Capitol include permanent and temporary security barriers and posts manned by U.S. Capitol
Police. Only authorized people with appropriate identification were allowed access inside the U.S.
Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to members of
the public.
        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate were
meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral
College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the
House and Senate adjourned to separate chambers to resolve a particular objection. Vice President
Mike Pence was present and presiding, first in the joint session, and then in the Senate chamber.
       As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.
As noted above, temporary and permanent barricades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings underway inside.
        At such time, the certification proceedings were still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police
attempted to maintain order and keep the crowd from entering the Capitol; however, around 2:00
p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking windows
and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged and
assisted those acts.
       Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session
of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the sessions resumed.
       During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
        Case 1:21-mj-00593-RMM Document 1-1 Filed 09/09/21 Page 2 of 7




violations of local and federal law, including scores of individuals inside the Capitol building
without authority to be there.

                         Identification of Thomas and Marilyn Fassell

        After these events on January 6, the FBI received many tips from members of the public
concerning the individuals who unlawfully entered the restricted grounds and Capitol building. On
approximately January 12, 2021, the FBI received an online tip that said someone named “Tom”
was bragging about being inside the Capitol Building on January 6 and showing some people a
picture from his cell phone that depicted his wife smoking a cigarette inside the Capitol.

         My colleague, an FBI agent working on this case, interviewed the tipster. The tipster said
that it was the tipster’s mother who witnessed “Tom” bragging about being at the Capitol, and that
the tipster’s mother knew Tom personally (the tipster did not personally hear the bragging, but was
relaying information learned from the tipster’s mother who had interacted directly with Tom). My
colleague interviewed the tipster’s mother on January 21, 2021 and again on March 10, 2021.

       The tipster’s mother said that on January 10, 2021, the Sunday following the breach of the
Capitol, her co-worker Tom bragged to her and a few others that he and his wife were inside the
Capitol during the insurrection. The tipster’s mother confirmed that Tom, whose last name is
FASSELL, showed videos of himself and his wife inside the Capitol, including one where his wife
was smoking a cigarette. The tipster’s mother was shown a photo of THOMAS FASSELL that
was obtained from law enforcement databases and she confirmed that the person in the photo was
the same person that she knew personally.

        On January 22, 2021, my colleague conducted a voluntary interview with THOMAS
FASSELL and his wife MARILYN FASSELL in front of their residence. He spoke with
MARILYN FASSELL first. MARILYN FASSELL explained that she and her husband drove from
their home in Largo, FL on January 5, 2021, to Washington, D.C. The purpose of their trip was to
participate in a peaceful protest. Beginning at approximately 7:00 a.m. on January 6, the pair
gathered near the National Mall. Hours later, after walking with what MARILYN FASSELLL
described as massive crowds toward the Capitol, MARILYN and THOMAS FASSELL walked up
the steps and entered the Capitol building through what MARILYN FASSELL called the front
doors. MARILYN FASSELL described the doors as partially broken, near an area of the building
where windows were also broken. MARILYN FASSELL estimated that 200 to 300 people entered
the building before she and THOMAS FASSELL entered. Once inside the building, MARILYN
FASSELL stated that both she and THOMAS FASSELL walked through hallways and into
offices, though MARILYN FASSELL did not know whose offices they were. MARILYN
described one room she and THOMAS FASSELL were in as round, with statues and paintings,

                                                2
        Case 1:21-mj-00593-RMM Document 1-1 Filed 09/09/21 Page 3 of 7




red curtains, and very high ceilings. MARILYN FASSELL claimed she and THOMAS FASSELL
did not know it was illegal for them to be inside.

        After speaking with MARILYN FASSELL for some time, THOMAS FASSELL joined
the interview. THOMAS FASSELL acknowledged that he and MARILYN FASSELL both went
inside the Capitol building for approximately 40 minutes.

       My colleague obtained consent to search THOMAS FASSELL’s cell phone and observed
multiple videos that were time stamped on January 6, 2021. Multiple videos depicted MARILYN
and THOMAS FASSELL, first at the National Mall, then walking toward the Capitol. MARILYN
FASSELL used THOMAS FASSELL’s cell phone to take pictures and record videos while they
were inside the building.

        In a video timestamped 1:58 p.m., a female voice can be heard saying “they can’t stop
millions.” My colleague recognized the female voice in the video as that of MARILYN FASSELL,
based on his interview with her. In a video timestamped 2:12 p.m., MARILYN FASSELL can also
be heard saying, “Take it! Take it! Take it!” and “Let’s go! Let’s go!” In another video, MARILYN
FASSELL can be heard saying, “Let’s go…come on, let’s go, let’s go, let’s go, let’s go, go, why
are we stopping? Why is everybody stopping?” In the video, the crowd appears to be just outside
the Capitol building. In a video timestamped 2:27 p.m., MARILYN FASSELL can be heard
saying, “We busted in the Capitol.” The video depicts large crowds walking through hallways of
what appears to be the Capitol building.

        A video with a timestamp of 2:42 p.m. depicts the inside of the Rotunda. The following
are screen shots from the video:




                                               3
        Case 1:21-mj-00593-RMM Document 1-1 Filed 09/09/21 Page 4 of 7




       MARILYN FASSELL also took a selfie-style picture of herself smoking a cigarette at 2:58
p.m. The cell phone GPS recorded coordinates (38.890244, -77.009015) as the location where the
image was taken. The red point on the below map indicates the location of those coordinates.




                                              4
        Case 1:21-mj-00593-RMM Document 1-1 Filed 09/09/21 Page 5 of 7




        The same still image of MARILYN FASSELL smoking a cigarette was shown to the
tipster’s mother who confirmed it was the same photograph that THOMAS FASSELL showed off
when he bragged about being inside the Capitol building with his wife.

        A video timestamped 3:06 p.m. appears to be the final video taken from inside the Capitol.
The video depicts serval uniformed police officers ushering people out of the building. A male
voice can be heard saying, “Come on Marilyn, come on.” My colleague recognized the voice in
the video as that of THOMAS FASSELL based on his interview of THOMAS FASSELL. A male
voice, believed to be a police officer, can be heard saying, “Guys, guys, keep moving, this way.”
MARILYN FASSELL can be heard saying “This is my house, we pay taxes for this” and “We pay
their salary.” She also stated “I’m moving, I’m moving.” The video ends when the person
recording the video, believed to be MARILYN FASSELL, reaches the exit.

       Based on timestamps from these videos, both MARILYN and THOMAS FASSELL are
estimated to have been inside the Capitol Building on January 6, 2021, between approximately
2:27 p.m. and 3:07 p.m.

     Additional surveillance footage from inside the Capitol shows a person that I have identified
as MARILYN FASSELL:




                                                5
        Case 1:21-mj-00593-RMM Document 1-1 Filed 09/09/21 Page 6 of 7




        Based on the foregoing, I submit that there is probable cause to believe that THOMAS
FASSELL and MARILYN FASSELL violated 18 U.S.C. § 1752(a)(1) and (2), which makes it a
crime to (1) knowingly enter or remain in any restricted building or grounds without lawful
authority to do; and (2) knowingly, and with intent to impede or disrupt the orderly conduct of
Government business or official functions, engage in disorderly or disruptive conduct in, or within
such proximity to, any restricted building or grounds when, or so that, such conduct, in fact,


                                                6
        Case 1:21-mj-00593-RMM Document 1-1 Filed 09/09/21 Page 7 of 7




impedes or disrupts the orderly conduct of Government business or official functions; or attempt
or conspire to do so.
        I also submit that there is also probable cause to believe that THOMAS FASSELL and
MARILYN FASSELL violated 40 U.S.C. § 5104(e)(2), which makes it a crime to willfully and
knowingly (D) utter loud, threatening, or abusive language, or engage in disorderly or disruptive
conduct, at any place in the Grounds or in any of the Capitol Buildings with the intent to impede,
disrupt, or disturb the orderly conduct of a session of Congress or either House of Congress, or the
orderly conduct in that building of a hearing before, or any deliberations of, a committee of
Congress or either House of Congress; and (G) parade, demonstrate, or picket in any of the Capitol
Buildings.



                                                     Respectfully submitted,




                                                     Shawn Crane
                                                     Special Agent
                                                     Federal Bureau of Investigation



Subscribed and sworn by telephone pursuant to Fed. R. Crim. P. 4.1 and 41(d)(3) on September
9, 2021.




                                                 _______________________________________
                                                 ROBIN M. MERIWEATHER
                                                 UNITED STATES MAGISTRATE JUDGE




                                                 7
